Exhibit 10.3
FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN
Notice of Director Nonqualified Stock Option Grant
Director:                                         
     Pursuant to the attached Director Nonqualified Stock Option Agreement, you
have been granted a nonqualified stock option to purchase registered shares of
Foster Wheeler AG, a Swiss company (the “Company”) as follows:

     
Date of Grant:
  [                    ]
 
   
Exercise Price Per Share:
  The greater of                      US dollars (USD) per Share or the par
value of a Share (as such par value is defined in Article 4 of the Company’s
Articles of Association), denominated in Swiss francs (CHF) on the date of
delivery of the Share
 
   
Total Number of Shares Subject to this Option:
                       registered shares
 
   
Type of Option:
  Nonqualified Stock Option
 
   
Expiration Date:
  [                    ]
 
   
Vesting/Exercise Schedule:
  So long as you provide continuous service to the Company or any Affiliate, and
except as otherwise set forth in Section 5 of the Option Agreement, the Shares
underlying this Option shall vest and become exercisable on
[                    ].
 
   
Termination Period:
  Following your termination of service with the Company and all its Affiliates,
the Option may be exercised, but only as to Shares that were vested on the date
of such termination, through the Expiration Date set forth above; provided,
however, the Option may terminate as of an earlier date in connection with
certain events as set forth in the Plan and in Section 5 of the Option
Agreement.

You are responsible for keeping track of the periods during which the Option may
be exercised, including those periods that apply following your termination of
service with the Company and all its Affiliates for any reason. The Company will
not provide further notice of such exercise periods.

 



--------------------------------------------------------------------------------



 



     
Transferability:
  Unless otherwise provided in the Option Agreement or the Plan, this Option may
not be transferred.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Foster Wheeler AG Omnibus Incentive Plan and the
Director Nonqualified Stock Option Agreement, both of which are attached and
made a part of this document.
     In addition, you agree and acknowledge that your rights to any Shares
underlying the Option vest only as you provide services to the Company or its
Affiliates over time, that the grant of the Option is not as consideration for
services you rendered to the Company or its Affiliates prior to your Date of
Grant, and that nothing in this Notice or the attached documents confers upon
you any right to continue your service relationship with the Company or its
Affiliates for any period of time, nor does it interfere in any way with your
right or the Company’s (or its Affiliates’) right to terminate that relationship
at any time, for any reason, with or without cause.

         
 
  FOSTER WHEELER AG    
 
         
 
Participant
 
 
By: Raymond J. Milchovich    
 
  Its: Chairman & CEO    

2



--------------------------------------------------------------------------------



 



FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN
Director Nonqualified Stock Option Agreement
     1. Grant of Option. Foster Wheeler AG, a Swiss company (the “Company”),
hereby grants to                                          (“Optionee”), an
option (the “Option”) to purchase the total number of registered shares (the
“Shares”) subject to the Option, set forth in the Notice of Director
Nonqualified Stock Option Grant (the “Notice”), at the exercise price per Share
set forth in the Notice (the “Exercise Price”), subject to the terms,
definitions and provisions of the Foster Wheeler AG Omnibus Incentive Plan (the
“Plan”) adopted by the Company, which is incorporated in this Director
Nonqualified Stock Option Agreement (the “Option Agreement”) by reference.
Unless otherwise defined in this Option Agreement, the terms used in this Option
Agreement shall have the meanings defined in the Plan; provided, however, that
the term “Shares” as defined above shall be interpreted to refer to the specific
number of shares set forth in the Notice but shall otherwise have the meaning
set forth in Section 2(ww) of the Plan. This Option Agreement shall be deemed
executed by the Company and Optionee upon execution by such parties of the
Notice.
     2. Designation of Option. This Option is intended to be a Nonqualified
Stock Option (as defined in Section 2(bb) of the Plan).
     3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 5 of this Option Agreement as follows:
     (a) Right to Exercise.
     (i) This Option may not be exercised for a fraction of a registered share.
     (ii) In the event of Optionee’s death, Disability (as defined in Section
2(q) of the Plan) or other termination of service, the exercisability of the
Option is governed by Section 5 below, subject to the limitations contained in
this Section 3.
     (iii) In no event may this Option be exercised after the Expiration Date of
the Option as set forth in the Notice.
     (b) Method of Exercise.
     (i) This Option shall be exercisable by delivering to the Company a written
Notice of Exercise (containing substantially the information described in
Exhibit A hereto, and substantially in the form attached as Exhibit A, or in any
other form acceptable to the Committee) which shall state Optionee’s election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Committee in its discretion to constitute adequate delivery.
The written notice shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by payment of the Exercise Price. Swiss law requires
the execution of a specific form of exercise notice for Shares to issue out of
the conditional capital of the Company. By signing this Agreement, you appoint
the Company’s

3



--------------------------------------------------------------------------------



 



Secretary and each of its Assistant Secretaries your proxy with the right of
substitution to execute and deliver the requisite form of exercise notice at or
about the time you provide the Company a Notice of Exercise.
     (ii) For the sole purpose of enabling electronic trading of the awarded
Shares on the NASDAQ Global Select Market, Optionee shall assign and transfer
the awarded Shares to Cede & Co., the Nominee of the Depository Trust Company, a
US clearing agency. Such assignment and transfer shall be signed by Optionee and
shall be delivered to the Company by such means as are determined by the
Committee in its discretion to constitute adequate delivery. The foregoing
assignment and transfer will not adversely affect Optionee’s beneficial
ownership of, or ability to trade, the awarded Shares.
     (iii) The Company is not obligated, and will have no liability for failure,
to issue or deliver any Shares upon exercise of the Option unless such issuance
or delivery would comply with the Applicable Laws (as defined in Section 2(c) of
the Plan), with such compliance determined by the Company in consultation with
its legal counsel. This Option may not be exercised if the issuance of such
Shares upon such exercise or the method of payment of consideration for such
shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 221 of
Title 12 of the Code of Federal Regulations as promulgated by the Federal
Reserve Board, or other Applicable Laws. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by the Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Optionee on the date on which the Option is exercised with respect to such
Shares. The Company may postpone issuing and delivering any Shares for so long
as the Company reasonably determines to be necessary to satisfy the following:
     (A) its completing or amending any securities registration or qualification
of the Shares or its or the Optionee’s satisfying any exemption from
registration under any federal or state law, rule or regulation;
     (B) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after the Optionee’s death is entitled to do so;
     (C) the Optionee complying with any requests for representations under the
Plan; and
     (D) its compliance with the restrictions of Code Section 409A to the extent
applicable, including any regulations issued pursuant thereto, including the
Committee’s right to amend any provision of this Option Agreement to the extent
necessary to comply with Code Section 409A.
     4. Method of Payment. Payment of the Exercise Price (in US dollars) shall
be by any of the following, or a combination of the following, at the election
of Optionee:
     (a) cash or cashier’s check;
     (b) through a cashless (broker-assisted) exercise; or

4



--------------------------------------------------------------------------------



 



     (c) a combination of paragraphs (a) and (b) immediately above.
     5. Termination of Relationship; Vesting Acceleration on Certain Events.
Following the date of the Optionee’s termination of service for any reason (the
“Termination Date”), Optionee may exercise the Option only as set forth in the
Notice and this Section 5. The Committee has the discretion to determine the
Optionee’s Termination Date for purposes of the Option. To the extent that
Optionee is not vested in the Shares as of his or her Termination Date, the
Option shall terminate as to unvested Shares as of the Termination Date. If
Optionee does not exercise this Option as to vested Shares prior to the earlier
of the Expiration Date of the Option as set forth in the Notice or the relevant
dates specified below in this Section 5, the Option shall terminate in its
entirety. In no event may the Option be exercised as to any Shares after the
Expiration Date of the Option as set forth in the Notice.
     (a) Termination as a Result of Death or Disability. In the event of the
Optionee’s termination of service as a result of his or her death or Disability
(as defined in Section 2(q) of the Plan) on or after January 1, [___], any
unvested Shares under the Option shall immediately become fully vested and
exercisable and all remaining Shares subject to the Option shall remain
exercisable until the earlier of:
     (i) the Expiration Date; or
     (ii) the one (1) year anniversary of the day the Optionee terminates
service due to death or Disability.
In the event of the Optionee’s death, the Optionee’s beneficiary or estate may
exercise the vested Shares under the Option.
     (b) Termination for Cause. In the event the Optionee’s service is
terminated for Cause (as defined in Section 2(i) of the Plan), all unvested
Shares under the Option and all unexercised, vested Shares under the Option
shall expire immediately, be forfeited and considered null and void, and the
provisions of Section 9 of this Agreement shall control.
     (c) Termination — General. In the event of the Optionee’s termination of
service other than as a result of Optionee’s death, Disability (as defined in
Section 2(q) of the Plan) or Cause (as defined in Section 2(i) of the Plan) on
or after January 1, [___], the vesting of the Option shall accelerate such that
Optionee shall be vested in and able to exercise the Option as of the
Termination Date as to that number of Shares subject to the Option that equals
the product of:
     (i) the total number of Shares subject to the Option, times
     (ii) a ratio, the numerator of which is the total number of months of
service from January 1, [___] to the end of the month in which the date of
termination of service occurs, and the denominator of which is twelve (12),
rounded to the nearest whole number.
The remaining portion of the unvested and unexercisable Option which is not
accelerated for vesting purposes shall be immediately forfeited.
Example: The following example is included merely for demonstrative purposes.

5



--------------------------------------------------------------------------------



 



Ann, a director, is granted 1,000 Options on November 13, 2009. She will vest
100% in her Options on December 31, 2010. Ann subsequently announces her
termination of service effective June 1, 2010.
As of June 1, 2010, Ann will immediately vest in Shares underlying the unvested
Options equal to the amount of 500 (equal to 1,000 Options multiplied by 6
(i.e., 6 months of service from January 1, 2010) divided by 12.
All Shares under the Option which become immediately vested and exercisable
pursuant to this paragraph (c) shall remain exercisable until the earlier of:
     (A) the Expiration Date; or
     (B) the date which is thirty (30) days after the day the Optionee
terminates service for reasons other than as a result of Optionee’s death,
Disability (as defined in Section 2(q) of the Plan) or Cause (as defined in
Section 2(i) of the Plan); provided, however, that in the event that applicable
securities law (including Section 306 of the Sarbanes-Oxley Act), a rule or
listing requirement of the principal stock exchange on which the Company’s
Shares are listed, or the Company’s blackout or stock trading policy prohibits
the Optionee from trading in Shares (collectively, a “Blackout”) during any
portion of the 30-day exercise period, then the running of such 30-day exercise
period shall be suspended until the first date on which the Blackout is lifted
by the Company as it relates to the Optionee, or in the opinion of the Company’s
legal counsel or legal compliance officer, the Blackout no longer applies, but
in no event shall such Option be exercisable after the Expiration Date.
     (d) Change in Control Acceleration. In the event of a Change in Control (as
defined in Section 2(j) of the Plan) which closes on a date prior to an
Optionee’s termination of service but on or after January 1, 2009, any unvested
Shares under the Option shall immediately become fully vested and exercisable
and all remaining Shares subject to the Option shall remain exercisable through
their Expiration Date, effective as of immediately prior to consummation of the
Change in Control. Notwithstanding the foregoing, to the extent that a service,
change in control or other agreement or arrangement with the Company or an
Affiliate provides benefits of greater value upon a Change in Control that those
provided in this paragraph (d), the rights set forth in such other agreement
shall supersede the provisions of this paragraph (d). Comparatively, to the
extent that a service, change in control or other agreement or arrangement with
the Company or an Affiliate provides benefits of lesser value upon a Change in
Control that those provided in this paragraph (d), the rights set forth in this
paragraph (d) shall supersede the provisions of such other agreement.
     (e) Other Termination Events. Notwithstanding anything to the contrary
contained in this Option Agreement, the Option will terminate and expire
immediately upon the occurrence of the circumstances set forth in Section 11.2
of the Plan, and the provisions of Section 9 of this Agreement shall control.
     6. Relation of Other Agreement(s) to Option. As an express condition to
acceptance of this Option, subject to the special exception provided under
Section 5(d) of this Option Agreement (which governs a Change in Control
situation), Optionee agrees that:

6



--------------------------------------------------------------------------------



 



     (a) Except to the extent he or she is or subsequently becomes a party to
(i) a written service or other agreement with the Company, or (ii) a written
service or other agreement with an Affiliate or a Subsidiary (which Affiliate or
Subsidiary is incorporated in the United States or Bermuda) which has been
approved by the Board or Committee or by the person who is the Chief Executive
Officer of the Company (the “Other Agreement”), the only vesting and lapse of
forfeiture restriction provisions that govern the Option under this Option
Agreement are set forth in Section 5 of this Option Agreement;
     (b) To the extent that the vesting and lapse of forfeiture restriction
provisions of this Agreement or the Plan’s terms are inconsistent with an Other
Agreement, the provisions of his or her Other Agreement shall govern and
control, subject to the special exception provided under Section 5(d) of this
Option Agreement (which governs a Change in Control situation); and
     (c) Except as expressly provided in paragraph (b) above, the terms of any
Other Agreement shall in no way alter or amend, or provide additional rights or
benefits, under the Option governed by this Option Agreement.
     7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
     8. Changes in Company’s Capital Structure. Subject to any required action
by the Company’s Board and stockholders, as may be determined to be appropriate
and equitable by the Committee, to prevent dilution or enlargement of rights,
the Committee shall:
     (a) adjust proportionately the number of Shares covered by the Option and
the Exercise Price for any increase or decrease in the number of issued and
outstanding registered shares resulting from a subdivision or combination of
such shares or the payment of a stock dividend or any other increase or decrease
in the number of such outstanding registered shares of the Company effected
without the receipt of consideration by the Company; and
     (b) if the Company is a participating corporation in any merger or
consolidation and provided the Option is not terminated upon consummation of
such merger or consolidation, modify such Option to pertain to and apply to the
securities or other property to which a holder of the number of shares subject
to the unexercised portion of this Option would have been entitled upon such
consummation.
Notwithstanding anything to the contrary, such adjustments by the Committee
shall be final, binding and conclusive.
     9. Forfeiture Events. Upon the occurrence of any of the events set forth in
Section 11.2 of the Plan (a “Forfeiture Event”), Optionee, without any further
action by the Company or Optionee, shall forfeit, as of the first day of any
such Forfeiture Event:
     (a) all rights and interest to this Option;
     (b) any Shares issued upon exercise of the Option then owned by or for the
benefit of the Optionee; and

7



--------------------------------------------------------------------------------



 



     (c) any and all profits realized by the Optionee, on an after-tax basis,
pursuant to any sales or transfer of any Shares previously subject to the Option
within the six (6) month period prior to the date of such Forfeiture Event.
Additionally, the Company shall have the right to issue a stop transfer order
and other appropriate instructions and other documents implementing the
above-described forfeiture to its transfer agent, Cede & Co., the depository or
any of its nominees, and/or any other person with respect to this Option and the
Shares, and the Company further shall be entitled to reimbursement from the
Optionee of any fees and expenses (including attorneys’ fees) incurred by or on
behalf of the Company in enforcing the Company’s rights under this Section 9. By
accepting this Option Grant, the Optionee hereby consents to a deduction from
any amounts the Company owes to Optionee from time to time (including amounts
owed to the Optionee as compensation as well as any other amounts owed to
Optionee by the Company), to the extent of any amounts that the Optionee owes to
the Company under this Section 9. Whether or not the Company elects to make any
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount the Optionee owes to the Company, calculated as set forth above,
the Optionee agrees to pay immediately the unpaid balance to the Company. The
Optionee hereby grants the Company a proxy on his or her behalf, and the
Optionee hereby agrees to execute any documents necessary or appropriate to
carry out the foregoing.
     10. US Tax Consequences. Below is a brief summary as of the date of this
Option of certain United States federal tax consequences of exercise of this
nonqualified stock option and disposition of the Shares under the laws in effect
as of the Date of Grant. THIS SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES. There may be a regular
federal (and state) income tax liability upon Optionee’s exercise of the Option.
Optionee will be treated as having received compensation income (taxable at
ordinary income tax rates) equal to the excess, if any, of the Fair Market Value
of the Shares on the date of exercise over the Exercise Price. If Shares issued
upon exercise of this Option are held for at least one year, any gain realized
on disposition of those Shares will be treated as long-term capital gain for
federal income tax purposes.
     11. Effect of Agreement. Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan. Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Option Agreement, the Plan terms and provisions shall prevail.
     12. Governing Law. The laws of the state of New Jersey, without giving
effect to principles of conflicts of law, will apply to the Plan, to the Option
and the Option Agreement (including the Notice). The Company agrees, and
Optionee agrees as a condition to acceptance of the Option, to submit to the
jurisdiction of the courts located in the jurisdiction in which the Optionee
provides, or most recently provided, his or her primary services to the Company.
     13. Data Protection. Optionee acknowledges and agrees (by executing this
Option Agreement) to the collection, use, processing and transfer of certain
personal data as described in this Section 13. The Optionee understands that he
or she is not obliged to consent to such collection, use, processing and
transfer of personal data. However, the Optionee understands that his or her
failure to provide such consent may affect his or her ability to participate in
the Plan. The Optionee understands that the Company may hold certain personal
information about the Optionee, including his or her name,

8



--------------------------------------------------------------------------------



 



social security number (or other tax identification number), salary,
nationality, position title, position evaluation rating along with details of
all past awards and current awards outstanding under the Plan, for the purpose
of managing and administering the Plan (the “Data”). The Company, or its
Affiliates, will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Plan. The Company and/or
any of it Affiliates may further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These various recipients of Data may be located elsewhere throughout the world.
The Optionee authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan, including any required
transfer of such Data as may be required for the subsequent holding of Shares
subject to the Option on the Optionee’s behalf by a broker or other third party
with whom the Optionee may elect to deposit any Shares subject to the Option
acquired pursuant to the Plan. The Optionee understands that he or she may, at
any time, review Data with respect to the Optionee and require any necessary
amendments to such Data. The Optionee also understands that he or she may
withdraw the consents to use Data herein by notifying the Company in writing;
however, the Optionee understands that by withdrawing his or her consents to use
Data, the Optionee may affect his or her ability to participate in the Plan.
     14. Service Matters. The award of this Option does not form part of
Optionee’s entitlement to remuneration or benefits in terms of his or her
services to the Company. Optionee’s terms and conditions of service are not
affected or changed in any way by this Option or by the terms of the Plan or
this Option Agreement. No provision of this Agreement or of the Option granted
hereunder shall give the Optionee any right to continue in the service of the
Company or any Affiliate, create any inference as to the length of service of
the Optionee, affect the right of the Company or any Affiliate to terminate the
service of the Optionee, with or without Cause (as defined in Section 2(i) of
the Plan), or give the Optionee any right to participate in any employee welfare
or benefit plan or other program (other than the Plan) of the Company or any
Affiliate. Optionee acknowledges and agrees (by executing this Agreement) that
the granting of Options under this Agreement are made on a fully discretionary
basis by the Company and that this Agreement does not lead to a vested right to
further Option awards in the future. Further, the Options set forth in this
Agreement constitute a non-recurrent benefit and the terms of this Agreement are
only applicable to the Options distributed pursuant to this Agreement.
     15. Tax Provisions Applicable to Non-US Persons. This Section 15 shall
apply to Optionee if he or she is resident in and/or subject to the laws of a
country other than the United States at the time of grant of this Option and
during the period in which he or she holds this Option or the Shares issued
pursuant thereto.
     (a) Applicable if Optionee is not a US person (including as to UK persons):
Optionee hereby agrees to indemnify and keep indemnified the Company and any
Affiliate from and against any liability for, or obligation to pay, income tax
and national insurance or social security contributions arising on the grant of
the Option, vesting of the Shares or the exercise of the Option.
     (b) Applicable if Optionee is a UK person: Where any obligation to pay
income tax or national insurance contributions or social security contributions
(any such obligation or contribution, a “Tax Liability”) arises, the Company or
any Affiliate may recover from Optionee an amount of money sufficient to meet
the Tax Liability by any of the following arrangements:
     (i) deduction from salary or other payments due to Optionee; or
     (ii) withholding from the issuance to Optionee of that number of Shares
(otherwise to be acquired by Optionee on exercise of the Option) whose aggregate
Fair

9



--------------------------------------------------------------------------------



 



Market Value on the date of exercise is, so far as possible, equal to but
neither less than nor more than the amount of Tax Liability.
     16. Severability. In the event that any provision of this Option Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Agreement, and this Option
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.
     17. Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
     18. Amendment of Nonqualified Stock Option. The Committee may at any time
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation (other than as explicitly permitted under the
Plan) shall be made that would adversely affect Optionee’s rights under this
Option Agreement without his or her consent.
     19. Representations. As a condition to Optionee’s receipt of this Option,
Optionee represents and warrants the following:
     (a) Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to accept this Option;
     (b) Optionee is acquiring the Option and the Shares subject thereto for
investment only for his or her own account, and not with a view, or for resale
in connection with, any “distribution” thereof under Applicable Law (as defined
in Section 2(c) of the Plan);
     (c) Optionee understands that neither Option nor the Shares have been
registered in all State jurisdictions within the United States, and that the
exemption(s) from registration relied upon may depend upon his or her investment
intent as set forth above;
     (d) Optionee further understands that prior to any resale by him or her of
the Shares acquired upon exercise of this Option without registration of such
resale in relevant State jurisdictions, the Company may require him or her to
furnish the Company with an opinion of counsel acceptable to the Company that he
or she may sell or transfer such Shares pursuant to an available exemption under
Applicable Law;
     (e) Optionee understands that the Company is under no obligation to assist
him or her in this process by registering the Shares in any jurisdiction or by
ensuring that an exemption from registration is available; and
     (f) Optionee further agrees that as a condition to exercise of this Option,
the Company may require him or her to furnish contemporaneously dated
representations similar to those set forth in this Section 19.

10



--------------------------------------------------------------------------------



 



EXHIBIT A
FOSTER WHEELER AG OMNIBUS INCENTIVE PLAN
Exercise Notice of Options of Foster Wheeler AG

     
Date:
  [Date]
 
   
From:
  [Name, Address, e-mail]
 
   
To:
  Foster Wheeler AG
 
  c/o Foster Wheeler Inc.
 
  Perryville Corporate Park
 
  Clinton, New Jersey 08809-4000

Ladies and Gentlemen,
I herewith exercise [number of options] granted to me in the Nonqualified Stock
Option Grant dated [date of award agreement] under the [name of plan] which
entitle me to [number of shares, which number should be equal to the number of
options set forth above] registered shares of Foster Wheeler AG with a par value
of [_X_] Swiss francs (CHF).
I unconditionally subscribe for the number of registered shares as stated above
and undertake to pay the exercise price of [exercise price] US dollars (USD) per
share as stated in the respective plan and/or agreement.
I request that Foster Wheeler AG deliver [number of shares] out of its
conditional capital according to Article 5 of its Articles of Association after
the receipt of my payment and I herewith assign and transfer these shares to
Cede & Co. in its capacity as Nominee of the Depository Trust Company, New York
City, in order to and with the sole purpose of enabling the electronic trading
of the aforementioned shares on the NASDAQ Global Select Market.
Yours sincerely,

       
 
[Name]
   

 